DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Lipcsik on 02/23/2021.
The application has been amended as follows: 

Regarding claim 1, the phrase "tire/wheel" in line 1 has been replaced with "tire or wheel". 

Regarding claim 1, the phrase "fabric/cord" in line 3 has been replaced with "fabric or cord".

Regarding claim 1, the phrase "treatments/sheets" in line 4 has been replaced with "treatments or sheets".

Regarding claim 4, the phrase "tire/wheel" in line 2 has been replaced with "tire or wheel".

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: no prior art is considered to teach or suggest the combination of limitations of claim 1. In particular, the limitation “placing wedges over the parts of the reinforcement layer in depressions between the extensions of the core and the internal arcuate members”.
The closest prior art is considered to be Donohue (US 2013/0167991) (of record) and Smith (US 1,233,722) (of record). 
Donohue discloses a system for manufacturing a tire assembly, the system comprising: a core having a cylindrical hub (Fig. 3: 308) and radially protruding extensions (Fig. 3: 302) projecting radially outward from the hub; a plurality of internal arcuate members (Figs. 2-3, 5-6: 102, 202) for positioning a reinforcing layer (Figs. 2-3, 5-6: see band 210 extending between projections and members around core) of the about the core, the internal arcuate members (Figs. 3, 5-6: 102, 202) being disposed in spaces circumferentially between the extensions of the core (Figs. 3, 5-6: 302); a first side plate (Fig. 3: 306) for securing the internal arcuate members in place relative to the core; and second side plate for securing the core and internal arcuate members to each other (Fig. 3: see plate 306 on opposite side of the other plate 306). However, Donohue does not expressly disclose that the internal arcuate members are each wrapped with the reinforcing layer. 
Nevertheless, it is known in the art to wrap various components of a hub assembly with a reinforcement layer. For instance, Smith teaches a resilient (i.e. non-pneumatic) tire comprising hub components (Figs. 2-3: 21) that are wrapped in a pouch made of rubber, canvas, leather, or a suitable composition of the same (e.g. a combination of rubber and canvas resulting in a calendared fabric and rubber layer) (Page 1 lines 95-98). In other words, a reinforcement layer wrapping each component. The reinforcement layers snugly hold each component while still providing cushioning (Page 2 lines 1-31). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Donohue in order to provide a reinforcement layer made of calendered fabric and rubber wrapped around the internal arcuate members to snugly hold each component in proper placement while still providing cushioning to the overall system, as taught by Smith. 

Claims 2-5 are allowable by dependence on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 



/SEDEF PAQUETTE/
Examiner, Art Unit 1749
	
/ROBERT C DYE/Primary Examiner, Art Unit 1749